Corrigan, J.
(concurring). I write separately to explain that I would overrule Mich Ass’n of Home Builders v Mich Dep’t of Labor & Economic Growth Dir, 481 Mich 496; 750 NW2d 593 (2008), because I believe that it was wrongly decided and I see no reason not to correct the error now.
*408In Home Builders, we held in a memorandum opinion that “judicial review of an administrative rule, which by definition constitutes a non-contested case, is limited to the administrative record and that the administrative record may not be expanded by a remand to the administrative agency.” Id. at 498. Noting the definition of “contested case,” MCL 24.203(3), we reasoned that “[a] non-contested case would therefore encompass administrative determinations that do not fall within the definition of a contested case.” Id. We concluded that, because the issue before us involved a “rule,” which is not a contested case, MCL 24.207(f), “the review of an administrative rule is categorized as involving a non-contested case.” Home Builders, 481 Mich at 498.
We then reviewed the procedure applicable to a contested case under chapter 6 of the Administrative Procedures Act (APA), MCL 24.201 et seq., including its express provision for expansion of the record. Home Builders, 481 Mich at 499-501. We concluded that “[t]he absence of a similar provision for non-contested cases strongly suggests the limited scope of judicial review in these cases under the legal maxim expressio unius est exclusio alterius.” Id. at 500-501. “Accordingly, we hold that judicial review of an administrative rule is limited to the administrative record and that the administrative record may not be expanded by a remand to the administrative agency.” Id. at 501.
Professor Don LeDuc subsequently criticized our decision in Home Builders as “failing] to recognize [] that all administrative actions or outcomes covered by the Michigan APA that are not contested cases are not the same.” LeDuc, Michigan Administrative Law § 4:35 (2009 Supp), p 30. According to Professor LeDuc,
[t]he correct analysis should have been premised on the definition of rule and the nature of the rulemaking process, *409and it should have proceeded then to discussing the role of the rulemaking record in judicial review and in the determination of the validity of rules. Because a rule under the Michigan structure does not result from an evidentiary record, discussions about adding evidence are irrelevant. ...
The Court concluded that the lower court erred when it remanded the matter to the agency so that it could add to the record or explain its decision. That conclusion was correct, but virtually all [of] its analysis was wrong. [Id,.]
Although we generally adhere to the principle of stare decisis, we should reexamine a precedent where legitimate questions have been raised about its correctness. Robinson v Detroit, 462 Mich 439, 463-464; 613 NW2d 307 (2000). If we determine that a prior case was wrongly decided, we also “examine the effects of overruling, including most importantly the effect on reliance interests and whether overruling would work an undue hardship because of that reliance.” Id. at 466. “As to the reliance interest, the Court must ask whether the previous decision has become so embedded, so accepted, so fundamental, to everyone’s expectations that to change it would produce not just readjustments, but practical real-world dislocations.” Id.
Professor LeDuc correctly analyzed the flaw in Home Builders. “Non-contested case” is not a designation that appears in the APA, and, as discussed above, the record created during a contested case proceeding is different from the record of a public hearing held during the rulemaking process. We wrongly based our analysis in Home Builders on the absence in the APA of a provision for adding evidence in a “non-contested case.” I see no reason not to correct our error. Our decision in Home Builders has not become “so embedded, so accepted, so fundamental, to everyone’s expectations that *410to change it would produce not just readjustments, but practical real-world dislocations.” Robinson, 462 Mich at 466. Only one Court of Appeals case — this one — has cited our decision in Home Builders.
Accordingly, I would overrule Home Builders and hold that the trial court’s review of the OFIS rules was not limited to the administrative record.
Weaver and Young, JJ., concurred with Corrigan, J.